DETAILED ACTION
	This rejection is in response to application filed on 06/17/2020.
	Claims 1-27 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 14, and 27 recite “causing a display on a user device based on the modified shopping cart data structure,” rendering said claims indefinite because it is unclear what is causing a display on a user device. It is clear that display on a user device is not required by a potential infringer, but merely the causing a display on a user device. But what does that entail? When is a display “caused”? How is it “caused”? What is the scope?  Appropriate correction or clarification is required. 
Dependent claims 4 and 17 recite “wherein the trigger event includes receiving an input causing a change in content of the shopping cart data structure,” rendering said claims indefinite because it is unclear what is causing a change in content. It is clear that a change in content is not required by a potential infringer, but merely the causing a change in content. But what does that entail? When is a change “caused”? How is it “caused”? What is the scope?  Appropriate correction or clarification is required. 
Dependent claim 24 recites “causing insertion of a new product item identifier, increase in a product item count, change in a product item parameter, change in a shipping cost parameter, or change in a loyalty points parameter,” rendering said claims indefinite because it is unclear what is causing insertion of a new product item identifier. It is clear that insertion of a new product item identifier is not required by a potential infringer, but merely the causing insertion of a new product item identifier. But what does that entail? When is insertion of a new product item identifier “caused”? How is it “caused”? What is the scope?  Appropriate correction or clarification is required. 
There is insufficient antecedent basis for the following limitations in 
Claim 8 and 21 recites “a data change”
Claim 9 and 22 recites “a modified shopping cart data structure”
All dependent claims inherit the same deficiencies as independent claims.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the 2019 PEG, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-13 are directed to a method, claim 14-26 are directed to a system, and claim 27 is directed to a medium each of which falls within one of the four statutory categories of inventions (process/apparatus).  Accordingly, the claims will be further analyzed under revised step 2 of the 2019 PEG:
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Regarding representative independent claim 1, the claim sets forth a method for predicting completion of shopping cart, in the following limitations:
determining a probability of completion associated with the shopping cart data … based at least in part on the at least one product item identifier and the user identifier; 
determining that the probability of completion is lower than a threshold value and, as a result, identifying a data change, and applying the data change to the shopping cart data …
The above-recited limitations set forth an arrangement to schedule orders.  This arrangement amounts to certain methods of organizing human activity associated with sales activities and commercial interactions involving receiving orders, calculating order preparation time and order start times in order to output an order start time.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
storing a shopping cart data structure in memory during an active session, the shopping cart data structure containing at least one product item identifier and a user identifier; …to produce a modified shopping cart data structure; and causing a display on a user device based on the modified shopping cart data structure (Claims 1, 14, and 27);
wherein the probability model is generated by a machine learning engine, and wherein the method further includes determining a completion result and providing the completion result to the machine learning engine to update the probability model (Claims 7 and 20);
deleting the modified shopping cart data structure from the memory (claims 13 and 26);
a non-transitory computer-readable medium storing processor-executable instructions for processing shopping cart data structures, wherein the instructions, when executed by one or more processors, are to cause the one or more processors to..(claim 27);
…data structure (Claims 1, 4-5, 9, 11-14, 17-18, 22, 23-27).
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Independent claims and dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims and dependent claims are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
storing a shopping cart data structure in memory during an active session, the shopping cart data structure containing at least one product item identifier and a user identifier; …to produce a modified shopping cart data structure; and causing a display on a user device based on the modified shopping cart data structure (Claims 1, 14, and 27);
wherein the probability model is generated by a machine learning engine, and wherein the method further includes determining a completion result and providing the completion result to the machine learning engine to update the probability model (Claims 7 and 20);
deleting the modified shopping cart data structure from the memory (claims 13 and 26);
a non-transitory computer-readable medium storing processor-executable instructions for processing shopping cart data structures, wherein the instructions, when executed by one or more processors, are to cause the one or more processors to..(claim 27);
…data structure (Claims 1, 4-5, 9, 11-14, 17-18, 22, 23-27).
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
For these reasons, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10-11, 14-19, 21, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shanbhag et al. (US Pub. No. 20120323682A1, hereinafter “Shanbhag”). 

Regarding claims 1, 14, and 27 
Shanbhag discloses a computer-implemented method for processing shopping cart data structures, the method comprising: 
storing a shopping cart data structure in memory during an active session, the shopping cart data structure containing at least one product item identifier and a user identifier (Shanbhag, [0122]:  historical clickstream, transaction, and user profile data, which may be stored in database; FIG. 11, [0126]: identifying a user and user activity; [0127]: identify a user with an active session; [0089]: A user's activity can include shopping cart interactions; [0049]: the targeted user activities revolve around shopping cart use and general shopping activities such as adding or removing items from a shopping cart; [0143]: database that store data structures); 
determining a probability of completion associated with the shopping cart data structure based at least in part on the at least one product item identifier and the user identifier; determining that the probability of completion is lower than a threshold value (Shanbhag, [0080]: prediction of the likelihood of checkout; [0024]: predict whether and when a user will return to an abandoned shopping cart and complete the transaction; [0037]:  the system may be adapted to predict, based on a user's profile and current activities, whether the user is likely to checkout or abandon a shopping cart; [0089]: A user's activity can include shopping cart interactions; [0049]: the targeted user activities revolve around shopping cart use and general shopping activities such as adding or removing items from a shopping cart;  [0080]: behavioral models ability to make a prediction via an optimization algorithm that may exhibit better precision when predicted checkout and much better recall when predicting checkout; [0081]: threshold values impact precision and recall; [0079]: for abandonment, precision is low); 
and, as a result, identifying a data change, and applying the data change to the shopping cart data structure to produce a modified shopping cart data structure; and causing a display on a user device based on the modified shopping cart data structure (Shanbhag, [0019]: behavioral modeling to determine where in a shopping continuum a user is and use this information to trigger specific calls to action; [0128]:  shopping cart optimizations triggered based on the behavioural analysis; [0072]:  trigger substitute merchandising to assist a user in replacing lost or expired items in shopping cart; [0075]: present calls to action for avoiding cart abandonment and lost item recovery via finding similar items/substitute merchandizing; [0079]: if precision is low the system may present calls to action; [0125]: present contextually relevant calls to action to the user during the checkout process; [0143]: database that store data structures; [0122]; [0089]).  


Regarding claims 2 and 15 
Shanbhag discloses the computer-implemented method of claim 1, further comprising detecting a trigger event prior to determining the probability of completion (Shanbhag, [0022]: detect shopping cart abandonment; [0024-0025]:  predict whether and when a user will return to an abandoned shopping cart and complete the transaction; [0073]: A user may indicate a level of frustration with purchase options by abandoning items in a shopping cart; [0037]: what behaviors are likely to be exhibited based on the user’s current activities).


Regarding claims 3 and 16 
Shanbhag discloses the computer-implemented method of claim 2, wherein the trigger event includes receiving an input to initiate a checkout process (Shanbhag, [0071]: user ready to checkout when user removes recently added items from shopping cart; [0125]:  checkout module allows a user to complete the purchase process).


Regarding claims 4 and 17 
Shanbhag discloses the computer-implemented method of claim 2, wherein the trigger event includes receiving an input causing a change in content of the shopping cart data structure  (Shanbhag, [0072]:  trigger substitute merchandising to assist a user in replacing lost or expired items in shopping cart; [0075]: present calls to action for avoiding cart abandonment and lost item recovery via finding similar items/substitute merchandizing; [0143]: database that store data structures; [0122]; [0089]).  


Regarding claims 5 and 18 
Shanbhag discloses the computer-implemented method of claim 4, wherein the change in the content of the shopping cart data structure includes adding a further product item identifier to the shopping cart data structure (Shanbhag, [0075]: calls to action can be grouped into various categories, such as increasing order size by adding to cart; [0075]: present calls to action for avoiding cart abandonment and lost item recovery via finding similar items/substitute merchandizing; [0143]: database that store data structures; [0122]; [0089]). 
 


Regarding claims 6 and 19 
Shanbhag discloses the computer-implemented method of claim 1, wherein determining the probability of completion is based on a probability model and wherein the probability model has inputs that include the at least one product item identifier, the user identifier, and at least one of user history data or merchant history data (Shanbhag, [0083]: the behavior models can be created using historical activity and profile data; [0080]: prediction of the likelihood of checkout; [0024]: predict whether and when a user will return to an abandoned shopping cart and complete the transaction; [0037]:  the system may be adapted to predict, based on a user's profile and current activities, whether the user is likely to checkout or abandon a shopping cart; [0089]: A user's activity can include shopping cart interactions and historical behaviour; [0049]: the targeted user activities revolve around shopping cart use and general shopping activities such as adding or removing items from a shopping cart;  [0080]: behavioral models ability to make a prediction via an optimization algorithm that may exhibit better precision when predicted checkout and much better recall when predicting checkout; [0081]: threshold values impact precision and recall; [0079]: for abandonment, precision is low).  
 


Regarding claims 8 and 21 
Shanbhag discloses the computer-implemented method of claim 1, wherein identifying a data change includes selecting the data change from among a plurality of predefined data changes (Shanbhag, [0019]: behavioral modeling to determine where in a shopping continuum a user is and use this information to trigger specific calls to action; [0128]:  shopping cart optimizations triggered based on the behavioural analysis; [0072]:  trigger substitute merchandising to assist a user in replacing lost or expired items in shopping cart;.  


Regarding claims 10 and 23 
Shanbhag discloses the computer-implemented method of claim 8, wherein the plurality of predefined data changes includes a set of data changes filtered to exclude at least some data changes based on a merchant-defined restriction parameter (Shanbhag, [0075]: calls to action to stimulate checkout can include hiding merchandizing; [0019]: behavioral modeling to determine where in a shopping continuum a user is and use this information to trigger specific calls to action; [0128]:  shopping cart optimizations triggered based on the behavioural analysis; [0102]:  listings personalized by merchant; [0063]: recommended items from high rated or well-known sellers).  


Regarding claims 11 and 24
Shanbhag discloses the computer-implemented method of claim 1, wherein applying the data change to the shopping cart data structure includes insertion of a new product item identifier, increase in a product item count, change in a product item parameter, change in a shipping cost parameter, or change in a loyalty points parameter  (Shanbhag, [0019]: behavioral modeling to determine where in a shopping continuum a user is and use this information to trigger specific calls to action; [0128]:  shopping cart optimizations triggered based on the behavioural analysis; [0072]:  trigger substitute merchandising to assist a user in replacing lost or expired items in shopping cart; [0075]: present calls to action for avoiding cart abandonment and lost item recovery via finding similar items/substitute merchandizing as well as increasing order size, shipping, pricing, etc.).  


Claim(s) 7, 9, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shanbhag as applied to claim 1 above, and further in view of Sinha et al. (US Pub. No. 2016/0239867 A1, hereinafter “Sinha”). 

Regarding claims 7 and 20 
Shanbhag discloses the computer-implemented method of claim 6, wherein the probability model is generated…, and wherein the method further includes determining a completion result (Shanbhag, [0121]: create behavioural models used by the optimization infrastructure to generate calls to action;  [0083]: the behavior models can be created using historical activity and profile data; [0024] and  [0080]: behavioral models ability to make a prediction when user will checkout);
Shanbhag discloses creating models but does not explicitly teach:
the probability model is generated by a machine learning engine (emphasis added)… 
and providing the completion result to the machine learning engine to update the probability model.
However, Sinha teaches that it is known to include:
the probability model is generated by a machine learning engine (emphasis added)… (Sinha, [0052]: the model generated using machine learning; [0053]: model computes probability that abandoner of shopping cart is a customer)
and providing the completion result to the machine learning engine to update the probability model (Sinha, [0022]: Using the model, the data collected for the subsequent customer is input, and the likelihood of the customer to return to purchase the unpurchased items is returned as an output; [0074]: generate an up-to-date model for indicating a likelihood that a given customer will return to the online store to purchase items left in an abandoned online shopping cart).
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the known technique of Shanbhag with Sinha to include the aforementioned limitations since such a modification would be predictable. Specifically, Shanbhag would continue to teach generating a probability model except that now machine learning is used to generate and update the model according to the teachings of Sinha in order to identify and target customers that have abandoned shopping carts. This is a predictable result of the combination. (Sinha, [0014-0017]).



 Regarding claims 9 and 22 
Shanbhag discloses the computer-implemented method of claim 8, except for: 
wherein selecting includes determining a respective probability of completion associated with a modified shopping cart data structure for each of the plurality of predefined data changes and selecting the data change based on it having a highest associated respective probability of completion. 
However, Sinha teaches that it is known to include:
wherein selecting includes determining a respective probability of completion associated with a modified shopping cart data structure for each of the plurality of predefined data changes and selecting the data change based on it having a highest associated respective probability of completion (Sinha, [0054]:  the “true customers” as those customers whose value is above a certain threshold value; [0082]: if the likelihood that the customer will return to purchase an item is anywhere in the range of 90-100%, the customer scoring module associates the customer with the “true customer”; [0066]: pc<p then the subsequent customer is a “true customer”; [0040]: database; [0024]: change price of items in abandoned shopping cart).


Claim(s) 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shanbhag as applied to claim 1 above, and further in view of Iqbal et al. (US Pub. No. 2016/0189099 A1, hereinafter “Iqbal”).

Regarding claims 12 and 25 
Shanbhag discloses the computer-implemented method of claim 1, except for:
wherein identifying a data change includes determining a new probability of completion associated with the modified shopping cart data structure based at least in part on the at least one product item identifier, the user identifier, and the data change, and determining that the new probability of completion is greater than the probability of completion by at least a minimum value.  
Shanbhag discloses a modified shopping cart data structure  (Shanbhag, [0072]; [0075]; [0143]; [0122]; [0089]) but does not teach a new probability of completion associated with the modified shopping cart.
However, Iqbal teaches that it is known to include:
wherein identifying a data change includes determining a new probability of completion associated with the modified shopping cart data ..based at least in part on the at least one product item identifier, the user identifier, and the data change, and determining that the new probability of completion is greater than the probability of completion by at least a minimum value (Iqbal, [0028-0029]: conversion probability may predict the probability that a user will purchase an item in a virtual shopping cart based on the extracted shipping options provided to the user for unpurchased items in shopping cart; [0030]: the conversion probability based on the shipping options provided to the user for unpurchased items and whether the item type is similar to an item type of either a previously purchased or previously unpurchased item; [0042]: indicate the type of shipping options that will likely lead the given user to purchase a given item; [0043] and [0054]: select and provide option with a high probability of conversion out of three options; [0058]: “highest conversion probability” may indicate the conversion probability associated with one or more shipping options that provide the greatest likelihood of resulting in conversion based on a scale that may indicate a high likelihood of conversion when the conversion probability is a minimum value of a plurality of conversion probabilities; [0066]: determining from the buyer profile one or more non-conversion shipping options associated with shipping options presented to the buyer with one or more unpurchased items previously placed in a virtual shopping cart by the buyer but not purchased by the buyer; [0021]: database).  
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the known technique of Shanbhag with Iqbal to include the aforementioned limitations since such a modification would be predictable. Specifically, Shanbhag would continue to teach probability of completion and a modified shopping cart data structure except that now a new probability is determined for the modified shopping data structure according to the teachings of Iqbal in order to increase an item's likelihood of conversion. This is a predictable result of the combination. (Iqbal, [0009-0010]).
Claim(s) 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shanbhag as applied to claim 1 above, and further in view of Ellis et al.  (US Pub. No. 2015/0121537 A1, hereinafter “Ellis”).

Regarding claims 13 and 26 
Shanbhag discloses the computer-implemented method of claim 1, further comprising completing a transaction regarding the modified shopping cart data structure and… (Shanbhag, [0071]: A user may be ready to checkout if the user is observed removing recently added items from a shopping cart; [0125]:  checkout module allows a user to complete the purchase process; [0143]; [0122]; [0089]).
Shanbhag discloses a modified shopping cart data structure  (Shanbhag, [0072]; [0075]; [0143]; [0122]; [0089]) but does not teach a new probability of completion associated with the modified shopping cart.
Shanbhag does not teach:
as a result, deleting the…data structure from the memory..
However,  Ellis teaches that it is known to include:
as a result, deleting the…data structure from the memory..(Ellis, [0085]: memory may store data structures; [0095]:  after detecting  secure erase trigger, then the memory device performs a secure erase operation; [0101]: the secure erase operation includes erasing memory)
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the known technique of Shanbhag with Ellis to include the aforementioned limitations since such a modification would be predictable. Specifically, Shanbhag would continue to teach a modified shopping cart data structure and completing a transaction except that now the data structure is deleted from memory according to the teachings of Ellis in order to securely erase data in memory. This is a predictable result of the combination. (Ellis, [0002-0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited as Doolan (US Pub. No. 2015/0154519 A1) related to analyzing incomplete transactions based on virtual shopping cart as well as non-patent literature related to improving transactional success rates of abandoned online transactions cited as Reference-U on PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684